Citation Nr: 0503453	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-05 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for dysentery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1941 to September 
1945, including service in India and Burma. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in November 2003.

In February 2005, the Board granted the appellant's motion to 
advance his appeal on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

Chronic dysentery was manifested during the veteran's active 
duty service. 


CONCLUSION OF LAW

Chronic dysentery was incurred in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service record shows that his World War II 
service included service in India and Burma.  He contends 
that he suffered dysentery during service and received 
extended medical treatment for this disease during service.  
Unfortunately, the veteran's service medical records were 
destroyed at the 1973 fire at the National Personnel Records 
Center.  There is therefore no documentation supporting the 
veteran's assertions regarding inservice dysentery.  However, 
the Board has no reason to doubt the veteran's credibility, 
and the veteran has furnished a number of details of his 
inservice treatment which add some weight to his statements. 

One major problem in this case is the fact that a May 2001 VA 
examiner apparently was of the opinion that the veteran does 
not suffer any residuals of any dysentery.  However, the 
record also includes a September 2001 VA general medical 
examination report which shows an assessment of dysentery.  
At the time of this examination, it appears that the veteran 
informed the examiner that he had bowel movements 2 to 4 
times a day and that about every three months he would have 
diarrhea 4 to six times a day.  However, the report of a 
September 2001 VA gastrointestinal examination appears to 
indicate that the veteran had had no current symptoms.  To 
add to the confusion, the veteran's private doctor, Homer 
Stuntz, M.D. listed a diagnosis of dysentery (severe) in a 
December 2001 statement, although Dr. Stuntz failed to 
furnish the dates he had treated the veteran.  

The Board is therefore presented with a rather frustrating 
evidentiary record.  The Board remanded the case to the RO in 
November 2003 for the purpose of obtaining dates of treatment 
from Dr. Stuntz.  The RO sent the veteran a form to consent 
to VA obtaining medical records from Dr. Stuntz, but the 
veteran failed to respond to this request.  The Board notes 
that a previous communication from the RO to Dr. Stuntz 
stated that the veteran had already consented to the release 
of records.  It is therefore not clear why the RO did not 
directly contact Dr. Stuntz to request the dates of 
treatment.  

At any rate, given the particular circumstances of this case 
where service medical records are unavailable and the Board's 
attempt via remand to obtain clarification of treatment dates 
from Dr. Stuntz was unsuccessful, the Board believes that no 
useful purpose would be served by further delaying appellate 
review with another remand to direct compliance with the 
November 2003 remand.  

Looking to the evidence, the Board finds the veteran to be 
credible and notes that his service included assignments in 
countries where dysentery would be expected to be prevalent.  
The Board therefore finds that he did suffer from dysentery 
during service. 

The next question is whether the dysentery was acute or 
chronic; that is, was the dysentery during service a one-time 
occurrence which resolved, or has the disease continued to 
plague the veteran over the years to the present time.  The 
medical evidence in this regard is somewhat equivocal.  The 
record includes reports from some VA examiners which suggest 
that the inservice dysentery was acute and that the veteran 
suffers no current residuals.  On the other hand, the veteran 
has told at least one VA examiner that he has episodes of 
diarrhea every six months, and although very unclear, the 
December 2001 statement from Dr. Stuntz refers to severe 
dysentery.  Moreover, the September 2001 VA general medical 
examination report lists an assessment of dysentery.  

After considering the limited and very unclear evidence in 
this case, the Board is compelled to find that there is an 
approximate balance of the positive evidence with the 
negative evidence on the question of whether or not the 
veteran currently suffers from dysentery.  The Board must 
therefore conclude that the veteran does currently suffer 
from dysentery.  38 U.S.C.A. § 5107(b).  Given the Board's 
factual finding that the veteran did suffer dysentery during 
service, the Board further finds that it is at least as 
likely as not that the veteran's current  dysentery is 
causally related to the inservice dysentery.  Service 
connection is therefore warranted. 

In closing, the Board acknowledges that Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) and implementing 
regulations at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004) set forth certain notice and assistance to 
the claimant requirements.  However, there is no detriment to 
the veteran as a result of any failure to fully comply with 
VCAA in view of the fact that the full benefit sought by the 
veteran is being granted by this decision of the Board.  


ORDER

Service connection for dysentery is warranted.  The appeal is 
granted. 



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


